Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        23-MAR-2021
                                                        09:31 AM
                                                        Dkt. 9 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    WILLIAM KOTIS, Petitioner,

                                vs.

                THE HONORABLE RICHARD K. PERKINS,
        Judge of the Circuit Court of the First Circuit,
          State of Hawai#i (retired), Respondent Judge,

                                and

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CR. NO. 1PC920002780)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner William Kotis’s

petition for writ of mandamus, filed on March 19, 2021, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief

from this court and has alternative means to seek relief,

including seeking relief pursuant to Hawai#i Rules of Penal

Procedure Rule 40 as provided by law.    Petitioner, therefore, is

not entitled to the requested extraordinary writ.     See Kema v.
Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, March 23, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2